DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

            276 163RD LP, a Florida limited partnership,
       276 163RD GP, LLC, a Florida limited liability company,
       276 TEX FUND 163RD, a Texas general partnership, and
        276 TEX FUND 163RD II, a Texas general partnership,
                           Appellants,

                                     v.

       HENRY VENTURES, L.P., a Texas limited partnership and
           HENRY ADR L.P., a Texas limited partnership,
                          Appellees.

                               No. 4D17-3441

                           [October 18, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jack B. Tuter, Judge; L.T. Case No. 16-021859 CACE
(07).

   Elliot H. Scherker, Brigid F. Cech Samole, and Katherine M. Clemente
of Greenberg Traurig, P.A., Miami, and Jeffrey Allan Hirsch and Richard
B. Rosengarten of Greenberg Traurig, P.A., Fort Lauderdale, for appellants.

  Kristen M. Fiore of Akerman LLP, Tallahassee, and Michael O. Mena
and Alexandra M. Mora of Akerman LLP, Miami, for appellees.

PER CURIAM.

   Affirmed.

TAYLOR, KLINGENSMITH and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.